DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Effective Filing Date of Claims
Claims 53 and 54 do not receive the filing date of the parent application, 16/753981 because the specification does not support accentuating subtitle data. The specification does mention accentuating content listings, but that is not the same as accentuating subtitles.  The claims are accordingly examined with an effective filing date of 8/18/2021. All other claims are entitled to the filing date of the parent, 10/6/2017.

Double Patenting
Claim 52 and 62 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,128,929. Although the conflicting claims are not identical, they are not patentably distinct from each other because the examined application claim would have been anticipated by the reference claim. 
All dependent claims are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,128,929, in view of the references cited below in the rejections of the respective claims.  For example, claim 53 is rejected for double patenting over the parent claim 1 in view of Kim 924 as cited below and for the reasons explained in the rejection (e.g. the motivation to combine).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 52 and 62 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schultz et al., US 2003/0194213.

52 and 62. Schultz teaches a method comprising:
a memory and control circuitry [Fig. 1];
detecting initiation of a fast-access playing operation during playing of a media asset [trick mode initiates method, i.e. it has been detected, Fig. 2, paras. 21, 28, 37];
identifying a first frame and a second frame to be displayed during the fast-access playing operation and determining that the first and second frame is associated with first subtitle data [frames 1-8 are determined to contain subtitle data, rather than null, Fig. 2, paras. 12-14, 31, 32];
combining the first subtitle data and the second subtitle data into a display arrangement [e.g. claims 1-7 are assigned combined subtitle data, Fig. 2, paras. 14, 33-36];
generating for display, with the first frame during the fast-access playing operation, the display arrangement; and generating for display, with the second frame during the fast-access playing operation, the display arrangement [subtitles are displayed during trick mode, Fig. 2, paras. 12-14, 33-37].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 53, 54, 63, 64 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz as cited above in view of Kim et al., US 2010/0042924 (“Kim 924”).

53 and 63 (from 52). Schultz is silent on accentuating captions. Kim 924 teaches a captioning system wherein generating for display, with the first frame during the fast-access playing operation, the display arrangement, comprises accentuating the first subtitle data of the display arrangement, and generating for display, with the second frame during the fast-access playing operation, the display arrangement, comprises accentuating the second subtitle data of the display arrangement [different “text samples,” i.e. sections of captions, may be dynamically highlighted, Figs. 7, 8, 11, paras. 95-102, 107, 108].  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in the art to combine the references, using Kim’s technique to draw attention to important terms within captions or to provide emphasis, e.g. karaoke song lyrics. 

54 and 64. Kim 924 teaches the method of claim 53, wherein accentuating the first subtitle data comprises highlighting the first subtitle data and refraining from highlighting the second subtitle data; and
accentuating the second subtitle data comprises highlighting the second subtitle data and refraining from highlighting the first subtitle data [Kim highlights” for “emphasis,” i.e. text sections are differentiated, i.e. some sections are not highlighted or emphasized, Figs. 6-8, 11, paras. 95-102, 107, 108; both limitations are met by Kim’s technique].


Claims 55-58 and 65-68 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz as cited above in view of Kim et al., US 2010/0241953 (“Kim 953”).

55 and 65. Shultz is silent on start and end frame identifiers and processing thereof.  Kim 953 teaches the method of claim 52 wherein:
the first subtitle data and the second subtitle data are included in a chronologically sequential number of subtitle entries [e.g. Text 1, Text 2, Fig. 6, paras. 37, 51-53, 57, 60-63, 86-88],
identifying the first frame and the second frame to be displayed during the fast-access playing operation comprises:
retrieving a start frame identifier associated with the chronologically sequential number of entries and an end frame identifier associated with the chronologically sequential number of entries [e.g. Image 1 identifies the start frame, Image 6 identifies the end frame, Fig. 6]; and
determining each of the first frame and the second frame is included in a plurality of frames comprising a start frame corresponding to the start frame identifier, an end frame corresponding to the end frame identifier, and one or more frames in between the start frame and the second frame [e.g. other frames such as Image 3 and Image 4 are between the start and end frames, Fig. 6, paras. 37, 51-53, 57, 60-63, 86-88].
It would have been obvious before the effective filing date of the claimed invention to combine the references in order to synchronize subtitle with image data and avoid displaying text outside of the temporal limits of the video.

56 and 66. Kim 953 teaches the method of claim 55, wherein combining the first subtitle data and the second subtitle data into a display arrangement comprises:
assigning textual data associated with the chronologically sequential number of entries to each of the start frame, the end frame, and frames in between the start frame and the end frame [text data is combined into a single timeline, assigned to respective frames from Image 1 to Image 6, Fig. 6, paras. 37, 51-53, 57, 60-63, 86-88].

57 and 67. Kim 953 teaches the method of claim 52, wherein determining that the first frame is associated with first subtitle data comprises:
accessing a data structure associated with the first frame;
identifying, in the data structure, a field associated with a corresponding indicator indicating whether the first frame is associated with the first subtitle data; and
retrieving a value [e.g. Figs. 4, 7, 8] from each field indicating the first frame is associated with the first subtitle data [text track area within media information area/text track areas are fields that comprises decoding time data; text and media are associated and synchronized via decoding time data, Figs. 2, 4, 6, paras. 37, 51-53, 57, 60-63, 86-88].

58 and 68. Kim 953 teaches the method of claim 52, wherein determining that the second frame is associated with second subtitle data comprises:
accessing a data structure associated with the second frame;
identifying, in the data structure, a field associated with a corresponding indicator indicating whether the second frame is associated with the second subtitle data; and
retrieving a value from each field indicating the second frame is associated with the second subtitle data [text track area within media information area/text track areas are fields that comprises decoding time data; text and media are associated and synchronized via decoding time data, Figs. 2, 4, 6, paras. 37, 51-53, 57, 60-63, 86-88].


Claim 59 and 69 is rejected under 35 U.S.C. 103 as being unpatentable over Schultz as cited above in view of Dhawan, US 2014/0334799.

59 and 69 (from 52). Schultz is silent on determining frames to be captioned based on play speed. Dhawan teaches a method comprising: detecting a playing speed associated with the fast-access playing operation; wherein the first frame and the second frame are selected for inclusion in the display arrangement based on the detected playing speed associated with the fast-access playing operation [captions (i.e. the display arrangement) are included based on trick play speed, Figs. 2-4 (all), paras. 17, 23, 29].  Before the effective filing date of the claimed invention, it would have been obvious to modify Schultz with Dhawan, giving the user a better understanding of the current location within the content while fast forwarding and to maintain narrative continuity during fast forwarding.


Claims 60 and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz and Dhawan as cited above in view of Dhawan, Pan et al., US 6,993,246.

60 and 70 (from 59). The above references are silent on using frame pointers. Pan teaches a captioning system comprising: generating a data structure including a plurality of pointers, a first pointer identifying the first frame and a second pointer identifying the second frame [col. 4, 5-12; cols. 11-12, ll. 58-10; col. 5, 36-45]. Before the effective filing date of the claimed invention, it would have been obvious to combine the references, using pointers as an efficient way to locate frames in memory (e.g. buffer) in multiple routines.  The frame need not be copied and moved but rather is referenced at the same memory location with a pointer that can be easily manipulated or changed.


Claims 61 and 71 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz as cited above in view of Accardo et al., US 2016/0119691.

61 and 71 (from 52). Schultz is silent on identifying actors with frames. Accardo teaches a wherein each of the first frame and the second frame depict a particular actor [paras. 19, 60]. It would have been obvious before the effective filing date of the claimed invention, identifying actors in frames to enable browsing (e.g. via fast forwarding) by actor and/or to search or display lines spoken (and shown in captions) by a particular actor as a subtitle or caption.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy R Newlin whose telephone number is (571)270-3015. The examiner can normally be reached M-F 8-5 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY R NEWLIN/               Examiner, Art Unit 2424